 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Hospital Association and Paul Von Ebers.Case 13-CA-15542June 9, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn February 4, 1977, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, American Hospi-tal Association, Chicago, Illinois, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: This matterwas heard before me at Chicago, Illinois, on November 15and 16, 1976, upon the General Counsel's complaint whichalleged that three employees of the Respondent weredischarged on March 23, 1976, because they had engagedin protected, concerted activity. It is alleged that thedischarges were violative of Section 8(a)(1) of the NationalLabor Relations Act, as amended, 29 U.S.C. § 151, et seq.On the basis of the record as a whole, including myobservation of the witnesses, briefs, and arguments ofcounsel, I hereby make the following:FINDINGS OF FACTi. BUSINESS OF THE RESPONDENTThe American Hospital Association is an Illinoiscorporation which is engaged in the business of gathering,analyzing, publishing, and selling information relating toand concerning hospitals. Each year in connection withthis business the Respondent receives gross revenues inexcess of $500,000 from the sale of books and other230 NLRB No. 10publications, and it receives goods, products, and materialsvalued in excess of $50,000 which are shipped directly frompoints outside the State of Illinois. The Respondent admits,and I find, that it is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.In. THE ALLEGED UNFAIR LABOR PRACTICESA. Factual BackgroundThe parties are in general agreement concerning theoperative facts of this matter. The dispute concernsevaluation of those facts and the inferences to be drawntherefrom. Very briefly, in the fall of 1975, five employees(the three dischargees and two others) determined to bringto the attention of fellow employees and managementcertain grievances they had, including such managementdecisions as taking away use of a meeting room andinstituting a dress code. The vehicle for raising thesematters was the publication of a leaflet styled "TurkeyTactics." Five issues of "Turkey Tactics" were publishedbetween November 19, 1975, and March 22, 1976. The textof these five issues are reproduced as appendixes to thisDecision.The principal writers and publishers of "Turkey Tactics"were Paul Von Ebers, Mitchell Jonathan Arlook, andCaryn Stack. Participating with them also was KathleenMurrin, who before the March 23 discharges had trans-ferred from the Respondent to a sister organization. A fifthemployee was involved only to a limited extent and wastherefore not discharged.Management officials testified that they were veryconcerned about the publication of "Turkey Tactics"; theytried to find out who was responsible, and when they did,on or about March 22, 1976, the three principals weredischarged.Subsequently Von Ebers, Arlook, and Stack eachprotested the discharge through the Respondent's griev-ance procedure. Stack was reinstated without loss of pay orbenefits because she had previously announced that shewould resign in July to attend medical school."Turkey Tactics" was printed on a offset press awayfrom the Respondent's premises and distributed afterworking hours. A copy was placed on each employee's deskas well as the desks of supervisors.B. IssuesThe principal issues in this matter are whether thepublication of "Turkey Tactics" was protected, concertedactivity, and whether the discharges for having participatedin its publication were violative of Section 8(aX I).The Respondent seems to argue: (a) That publishing theleaflets was not protected because other mechanismsexisted by which the employees could pursue theirgrievances and/or, (b) even if normally protected, thisactivity lost its protected character because it was anony-mous and conveyed "ridicule, insubordination, and harass-ment."For the reasons set forth below, I find that publicationand distribution of "Turkey Tactics" was protected, did54 AMERICAN HOSPITAL ASSOCIATIONnot lose its character as such, and that discharge of thethree employees violated Section 8(aX I) of the Act.C. Analysis and Concluding FindingsAt the hearing, counsel for the Respondent stated thatthe behavior of Von Ebers, Arlook, and Stack prior toMarch 23, other than publication of "Turkey Tactics,"contributed to their dismissal. However, in sum, thetestimony of the Respondent's witnesses is to the effect thatbut for the publication and distribution of "TurkeyTactics," the three would not have been discharged.Thus, in memorandums signed by Robert Linde, manag-er of the Division of Information Services, it is stated: "Theaction (discharge of Von Ebers) was taken because I wasconvinced that Mr. Von Ebers was involved in publicationof Turkey Tactics." And again, "The action [discharge ofArlook I taken was made because I was convinced that Mr.Arlook was involved in suggesting, preparing or distrib-uting the publication, 'Turkey Tactics'." Finally, "I stated Ihad discussed the publication with vice presidents and thatI believed she [Stack] was involved in the publicationwhich expressed disloyalty to the Association. It wasdecided to terminate her services that day."Whether the Respondent may have had good reasons fordischarging the three employees, it is overwhelmingly clearfrom the record that they were in fact discharged whenthey were because the Respondent concluded that theywere causing the publication and distribution of "''TurkeyTactics." To the extent that the Respondent now offersother reasons for their discharges, such are clearlypretextuous. This case involves "Turkey Tactics" only.As indicated, the Respondent argues that distribution of"Turkey Tactics" was not protected because the Associa-tion has two mechanisms by which employees can bring tothe attention of management such grievances they mayhave concerning working conditions.In essence, the Respondent argues that even if presentinggrievances through an anonymous publication wouldnormally be protected by Section 7, where there exist othermeans of taking up grievances with management, thosemeans must be used exclusively. Any activity by employeesdifferent from those means is not protected.In support of its position, the Respondent cites two caseswhich are not in point. E.g., Farmers Union CooperativeMarketing Ass'n., 145 NLRB 1, 2-3 (1963), where dischargeof an employee because he used the contractual grievanceprocedure was held to be violative of Section 8(aX I), theBoard stated:...the Board has also held that, where an employeedoes not utilize his contractual right to grieve or goes"over the head" of his bargaining agent to press hisindividual claim, his grievance becomes "personal" andloses its statutory protection.The issue discussed here by the Board was whether theAct of an individual may or may not be "concerted."The Respondent cited no case where the Board has heldthat a company can limit the means by which employeescan concertedly press matters involving their mutual aid orprotection.The "formal grievance procedure," which the Respon-dent contends the employees should have used, is notmutually binding. Rather it consists of a procedure set upand controlled by the Respondent. There is no showingthat employees gave up their right to press grievances inother ways as a quidpro quo for this procedure, or that theycould even invoke it as a means of presenting theircontentions here.The second "vehicle" provided by the Association wasthe "Employee Relations Committee" established by theRespondent. It has employee members and it exists, in partat least, as a means by which employees can presentmatters of common concern involving terms and condi-tions of employment to management. According to thetestimony of Vice President Sharon Yenney, it was createdby the Association and continues to be run by theAssociation.Although the complaint does not allege a violation ofSection 8(aX2), it is clear that the Employee RelationsCommittee is a labor organization within the meaning ofSection 2(5) of the Act, and that it is not only assisted butin fact is dominated by the Respondent.Without determining, because such is not before me,whether existence of the Employee Relations Committee isviolative of Section 8(aX2) of the Act, certainly it cannot befound to be the bargaining representative of any of thethree employees here. Nor would any employee be boundto present grievances only through the Employee RelationsCommittee. Bypassing the Employee Relations Committeewould not vitiate otherwise protected, concerted activity.In short, I conclude that an employer may not prescribe,to the exclusion of all other lawful means, the method bywhich employees may engage in concerted activity for theirmutual aid and protection.Accordingly, these three employees had the right underSection 7 of the Act to present grievances relating to theirworking conditions-the meeting room, certain manage-ment decisions affecting their basic jobs, morale ofemployees, the dress code, and the like. These clearlyinvolved "mutual aid and protection" and are matterstherefore protected within the broad scope of Section 7.While the Respondent does not specifically dispute this,it is claimed that the publication of "Turkey Tactics" wasnot really for the purpose of promoting these concerns, butrather was for the purpose of insulting and ridiculingmanagement.This dovetails with Respondent's final argument thateven if distribution of leaflets by employees is generallyprotected, because of its insubordinate nature, "TurkeyTactics" lost its protection. Thus the Respondent coulddischarge the perpetrators of this with impunity.The Board has considered this subject on many occa-sions and has concluded that otherwise protected activityloses its character as such, or the employee engaging in itrenders himself unfit for further service, where theassociated language is sufficiently bad. Thus, in Ben PerkinCorporation, the Board held that the language said ini 181 NLRB 1025 (1970), enfd. 452 F.2d 205 (C.A. 7. 1971).55 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconnection with protected activity is itself protected unless"it was so offensive, defamatory or opprobrious as toremove it from the protection of the Act." Other phraseolo-gy has been used to describe what it takes for theprotection to be lost: "malice or deliberate intention tofalsify";2 "deliberately and maliciously false";3"suchflagrant, violent, serious, or extreme misconduct";4"fraught with malice";5 "in malicious opposition to theexercise by Respondent of a right";6"malicious or bad-faith intent";7 "deliberately or maliciously false";s"sooffensive, obscene, or obnoxious";9"in the most flagrantor egregious of cases;"'0and "so flagrant, violent, orextreme." 11In analyzing whether an employee's particular act lostthe protection of the Act, the Board stated in PrescottIndustrial Products Company: 12That line is drawn between cases where employeesengaged in concerted activities exceed the bounds oflawful conduct in a moment of animal exuberance or ina manner not motivated by improper motives and thoseflagrant cases in which the misconduct is so violent orof such character as to render the employee unfit forfurther service.In these cases, sometimes it is held that the language isnot protected and therefore discharge for its use is not inviolation of the Act. Other times it is held that using thelanguage in question made one unfit for continuedemployment, and discharge for unfitness is not a violation.Though the emphasis may be somewhat different, theconcept is the same, and the rule appears to be: One maynot be discharged for engaging in protected concertedactivity, but if in the course of engaging in such activity, heuses sufficiently opprobrious, profane, defamatory, ormalicious language then he may be discharged for thisreason.In any event, the burden is on the employer to show thatthe language is sufficiently bad so as to justify thedischarge. That is, from a review of these cases it appearsthat once the General Counsel established that theemployee in fact engaged in protected, concerted activityand was discharged for that reason, the burden ofpersuasion shifted to the Respondent to demonstrate thequantum of opprobrium to justify the discharge.For instance, as the Board said in Leviton ManufacturingCo. Inc., 13 where the discharge of four employees for filinga civil action against the Company was held unlawful:This activity is protected under the Act unless thisactivity was done with malice or in bad faith. In ourview, the evidence clearly failed to establish anymalicious or bad-faith intent. Accordingly, such dis-charge constituted an interference, restraint, andI Westinghouse Electric Corporation, 77 NLRB 1058, 1060(1948).3 American Shuffleboard Company, 92 NLRB 1272, 1274(1951).4 Indiana Gear Works, 156 NLRB 397,400 (1965).5 Hicks Ponder Company, 168 NLRB 806, 815 (1967).6 Ibid.Leviton Manufacturing Company, Inc., 203 NLRB 309, 311 (1973).8 Jacobs Transfer, Inc., 201 NLRB 210. 218(1973).9 Southwestern Bell Telephone Company, 200 NLRB 667, 670 (1972).10 American Telephone & Telegraph Co., 211 NLRB 782, 783 (1974).coercion with respect to the Section 7 rights, thusviolated Section 8(aXl) of the Act.And in American Shuffleboard Company,14 the Boardsaid:Employees do not forfeit the protection of the Act if,in discussing matters of such vital common concern astheir employer's financial status, they give currency toinaccurate information. Furthermore, since there is noevidence that Paladino's report, even if inaccurate, wasdeliberately or maliciously false, it is immaterial thatthe Respondent may have acted upon a good-faithbelief that such was the case.Finally, on the question of the burden of proof, the Boardnoted in Wall Manufacturing Company: 15There is no cogent evidence (presented by theRespondent) that the allegations (by the dischargedemployees) were with intent to falsify or maliciouslyinjure the Respondent, that they were defamatory orinsulting in character, or that they were manifestlydestructive of discipline.The question here is whether the Respondent hasdemonstrated that the language used in the five publica-tions of "Turkey Tactics" was so opprobrious, flagrant,insulting, defamatory, insubordinate, fraught with malice,etc., as to justify the discharge of Von Ebers, Arlook, andStack.In my judgment the Respondent has failed to met itsburden of establishing a sufficient quantum of literaryabuse to justify the discharges.Aside from the leaflets themselves, the only evidence thatthe language used was in any way insulting or opprobriouswere the conclusions to that effect by the Respondent'smanagement employees. Such is scarcely determinative ofthe matter, lest every time an employee engages inprotected activity they risk discipline if the employerhappens to take offense.In this, as in the cases cited, the language itself must beanalyzed, giving due regard to employee rights. Any errorshould be in favor of allowing employees to enjoy theprotection of the Act.It may well be that to some extent and to some peoplethe essence of "Turkey Tactics" was insulting to manage-ment. Indeed, anytime a manager is critized by employeeshe must, to some extent, feel insulted. It may also havebeen the case that when in "Turkey Tactics," Volume 3,two former managers were likened to three other individu-als who had been notable failures, such was insulting.However, on balance I cannot believe that these leaflets,II Dreis & Krump Manufacturin& Inc., 221 NLRB 309. 315 (1975).12 205 NLRB 51 (1973). While the Eighth Circuit denied enforcement ofthis case, 500 F.2d 6 (1974), the Board has specifically declined to acceptthat determination. The holding of Prescott is still binding. J. P. Stevens &Co., Inc., 219 NLRB 850 (1975).13 Supra, fn. 7, at 311.14 Supra, fn. 3, at 1275.15 137 NLRB 1317, 1319(1962).56 AMERICAN HOSPITAL ASSOCIATIONeven if sarcastically written, rise to the level of opprobri-ousness to justify the discharges.It is noted that here, unlike other cases where theemployee activity was found to be detrimental to theemployer's business, thus justifying the discharges e.g.,Local Union 1229 International Brotherhood of ElectricalWorkers v. N. LR.B.,16 "Turkey Tactics" was not distribut-ed to the general public but remained within the confinesof the Respondent's business.Richard Uyvri, one of the supervisors who was specifi-cally criticized in "Turkey Tactics" with regard to hisimplementation of a dress code testified: "I felt that I wasbeing attacked by my fellow employees and I wasoutraged." He stated that he took up the matter of "TurkeyTactics" with his immediate supervisors asking that somedisciplinary action be brought against those who werepublishing it.While I have no doubt that Uyvri, or indeed anyone whois criticized, is not happy with the fact, that he was"outraged" stretches his credibility and, in any event, myobservation of him on the witness stand does not persuademe that in fact he considered this matter as insulting as hasbeen suggested.The testimony of the Respondent's management, partic-ularly including that of Allen Manzano, a vice presidentwho made the ultimate decision of discharge, leads me toconclude that they were unhappy, not so much with thesubstance or "insulting" nature of "Turkey Tactics," butbecause some employees had the temerity to criticizemanagement.In any event, the mere fact that an employee may besarcastic or insulting in his pursuit of activity otherwiseprotected should not and does not in and of itself renderthe activity unprotected or him unfit for continuedemployment. It must be more. It must indeed be "flagrant"or "fraught with malice."Here there is no indication of a malicious intent on thepart of the employees. From a reading of "Turkey Tactics,"it is clear that there were areas of substantial concern toemployees and they were motivated to try to change whatthey felt were inappropriate management decisions. Ratherthan maliciously attempting to hurt the Company Iconclude from the leaflets, as well as the testimony of thedischargees, that they were attempting to better a companyfor which they were working as professionals.Finally, and of significance in this matter, is the fact thatthe management of the Respondent made no effort at anytime prior to March 23 to warn employees that publicationof "Turkey Tactics" was disapproved and that thoseemployees involved would be disciplined.In all cases cited by the Respondent, and others, wherethe Board has found that an employee's language associ-ated with otherwise protected activity was neverthelesscause for discharge, that employee had been warned insome way that continuation would result in discipline.For instance, in Southwestern Bell Telephone, supra,employees wore T-shirts with "Ma Bell is a cheap mother,"which was found to be obscene and insulting. The16 346 U.S. 464 (1953).17 Caryn Stack was in fact reinstated with full backpay. This was notconditional on her resigning at a later time. Prior to her discharge she hademployees were asked to remove the T-shirts or cover themup which they refused to do. Only then were theydisciplined.Given that there is no evidence of a malicious intent, norin my judgment can such intent be implied from thelanguage of "Turkey Tactics"; given that the language of"Turkey Tactics" is not particularly opprobrious, flagrant,or sufficiently insulting to render it unprotected; and giventhat in any event the Respondent made no effort to adviseemployees that those responsible would be disciplined, alllead me to conclude that the Respondent has not met itsburden of proving that the level of nastiness of thesepublications was sufficient to justify discharge.Finally, while some of the Respondent's witnesses madegeneral statements concerning disruption of office disci-pline, there is no specific evidence that distribution of"Turkey Tactics" was disruptive nor is there anything inthe leaflets which would inherently be disruptive ofdiscipline.For these reasons, I conclude that the publicationdistribution of "Turkey Tactics" was protected, concertedactivity; and that the Respondent has failed to establishthat somehow it lost its character as such.Since the Respondent discharged Von Ebers, Arlook,and Stack because of their participation in publishing anddistributing "Turkey Tactics," I find that the Respondentthereby violated Section 8(aX l) of the Act.CONCLUSIONS OF LAWi. American Hospital Association is, and at all timesmaterial herein has been, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct.2. By publishing and distributing a leaflet known as"Turkey Tactics," Paul Von Ebers, Mitchell JonathanArlook, and Caryn Stack engaged in concerted activityprotected by Section 7 of the Act.3. By discharging Von Ebers, Arlook, and Stackbecause they engaged in activity described in paragraph 2,above, the Respondent interfered with, restrained, andcoerced employees in the exercise of the rights guaranteedthem by Section 7 of the Act, and accordingly violatedSection 8(aXl) thereof.4. The Respondent failed to establish that the activitydescribed above lost its protected character because of thenature of the publication or the language used.THE REMEDYHaving found that the Respondent has committed theunfair labor practices described above, it will be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. TheRespondent will be ordered to offer Paul Von Ebers andMitchell Jonathan Arlookl7immediate and full reinstate-ment to their former positions of employment or, if thosepositions no longer exist, to substantially equivalent jobs,without prejudice to their seniority or other rights orplanned to cease employment in July in order to attend medical school.which she is now doing.57 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprivileges, and to make them whole for any loss of wages orother benefits that they may have suffered as a result of thediscrimination against them in accordance with theformula set forth in F. W. Woolworth Company, 90 NLRB289 (1950), and Isis Plumbing & Heating Co., 138 NLRB716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:Vol. I, No. I26 Nov. 1975POSH PLANNING FOR PANELMeeting room disappears.Panel Survey thought responsible.Unilateral decision once again dictates policy.THE DIVISION TALKS TURKEYORDER 18The Respondent, American Hospital Association, Chica-go, Illinois, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Discharging or otherwise discriminating againstemployees because they have engaged in concerted activityfor their mutual aid or protection.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer immediate and full reinstatement to Paul VonEbers and Mitchell Jonathan Arlook and make them wholefor any losses in accordance with the provisions set forth in"The Remedy" section above.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security records, timecards, person-nel records and reports, and all other documents necessaryand relevant to analyze and compute the amount ofbackpay due under this Order.(c) Post at its facility copies of the attached noticemarked "Appendix F."'9 Copies of said notice on formsprovided by the Regional Director for Region 13, afterbeing duly signed by the Respondent, shall be postedimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the said Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.'s In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rule and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.i9 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."Turkey Tacticsthe tool of the truthAPPENDIX ATurkey TacticsAPPENDIX Bthe tool of the truthIS THE HAND FASTER THAN THE EYE?KEEP YOUR EYES ON THE PEA...KEEP YOUR EYES ON THE HANDS...Vol. 1, No. 2II December 1975The Shell Game:A shell game, of course, needs a pea.We all know there is a regulation pea for this game.We also know that the object of the game is to getyou to think that there is a pea under every shell.Now some people will try to get you to believe thatany pea you find will do.And some people will even try to make a pea out of acranberry.What happens when you get a red pea or an emptyshell?YOU LOSE!So ....Put your money on the table, boys and girls.Take a chance and play the game at the Division ofResearch Support Services.See if you can tell the empty shells.See if you know a cranberry from a pea. .. anyturkey worth its stuffing should.Please report any irregularities to the hands on theshells.And that could get you into a whole new game.THE DIVISION TALKS TURKEYTurkey TacticsAPPENDIX Cthe tool of the truthVol. 1, No. 3DATE: December 30, 1975TO: Richard M. Uyvari58 AMERICAN HOSPITAL ASSOCIATIONFROM: Turkey TacticsSUBJECT: Dress Code??Mr. Uyvari, it has come to our attention that you areattempting to enforce certain requirements as to thekemptness of data analysts on the Annual Survey, towit: a dress code. In this regard we would like to call toyour attention the unalterable facts on the relation ofkemptness to efficiency as elucidated by the NationalStudy on Work Effectiveness conducted by the Com-mission on Productivity in this year 1975. An excerptfrom this study is printed below.COUNT ITOT PCT I INEFFICIENT EFFICIENT ROWI TOTALIK -I0 IUNKEMPT I-I1 IKEMPT I-ICOLUMNTOTAL380.11423348.51427148.60 I 1 IIIIIIII1480650.42831.01508951.4II 14844I 50.6II 14516I 49.4I29360100.0Mr. Uyvari, will you please bring your practice intoline with the overwhelming facts. Thank you for yourcooperation in this matter.THE DIVISION TALKS TURKEYTurkey TacticsAPPENDIX Dthe tool of the truthVol. 2, No. I26 February 1976TURKEY TACTICS brings you a one time exclusive offer atno charge to readers -enroll now in:FAMOUS MANAGERS SCHOOLAre you and your employees "speaking a differentlanguage?"Having morale problems?Feeling uncomfortable in a particular role?Having trouble explaining the budget?In your spare time -at home, in the office -you canlearn the techniques used by the "pros."Sign up today for these exciting courses!FMS 101 Communications -"Let's pretend it's a two-way street"FMS 102 Delegation of Authority -"Don't dirty thosehands"FMS 201 Decision Making -"Intransigence andequivocation"FMS 301 Motivation -"We'll analyze this after we cleanup the data"FMS 501 Budgeting -"Where to cut and why, or passthat ax when you're through, Al"Join the ranks of these famous graduates:Abe Gibron, George Custer, "Wrong-Way"Corrigan, Fire Commr. Quinn, Bernard Ferber,Sc. D., E. Martin Egelston, Ph. D.Don't let this golden management opportunity pass youby.(advertisement) (advertisement) (advertisement)THE DIVISION TALKS TURKEYTurkey TacticsAPPENDIX Ethe tool of the truthVol. 2, No. 218 March 1976As the dust settles in the Division of InformationServices and calm once again returns, it would seemtime for a moment of reflection and meditation. We atTurkey Tactics are hard pressed to come to grips withthe situation at hand. Initially, we felt an overwhelmingsense of deja vu. After all, how many times have webeen confronted with events which let us know that weare marching quickstep toward mediocrity? With Almaleaving, and the Department of Special ResearchStudies shrinking, we do feel the sting more sharply.Alma's standard of professionalism has ranked her highamong her peers. If time after time her superiors (thosein management) have made it clear that they do notvalue her, are we really to be suprised at her departure?Yet where will we find another colleague urging us pastthe meagre bounds of data collection, with the ideasand skills to carry it through? Certainly there is no onehere at present and the plan not to replace her will besorely felt.The additional departures of Kathleen and Jennyfollow a pattern that is all too familiar. Commitmentsto people and programs are on most tenuous groundwhile management gropes without direction. Purpose-less programs take root without re-examination whileprojects of true import collect dust on the shelves.Policy arises by default, not as a product of initiativeand innovation.There does appear to be a degree of seriousness that isnew to the situation. The level of frustration in thedivision is at a new high, with little hope for relief. The59 DECISIONS OF NATIONAL LABOR RELATIONS BOARDforces of stagnation may be finally and completelyvictorious.THE DIVISION TALKS TURKEYAPPENDIX FNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties were represented andafforded the opportunity to present evidence, it has beenfound that we have violated the National Labor RelationsAct in certain respects and we have been ordered to postthis notice and to carry out its terms.WE WILL NOT discharge or otherwise discriminateagainst employees because they engage in concertedactivity protected by Section 7 of the Act.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed them by Section 7 of the NationalLabor Relations Act.WE WILL offer immediate and full reinstatement toPaul Von Ebers and Mitchell Jonathan Arlook to theirformer jobs or, if such jobs no longer exist, tosubstantially equivalent positions of employment andWE WILL make them whole for any loss of wages orbenefits suffered by them as a result of the discrimina-tion against them with interest at the rate of 6 percentper annum.AMERICAN HosPrrITALAssocnTION60